 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
ARTHUR LEE DARBY, ) CASE NO. 1:19 CV 2827
)
Plaintiff, )
)
Vv. ) JUDGE DONALD C. NUGENT
)
WARDEN HAROLD MAY, et al., )
) MEMORANDUM OPINION
Defendants. ) AND ORDER

Pro se Plaintiff Arthur Darby (“Plaintiff”), is presently confined at FCI Gilmer in West
Virginia. At the time of the events at issue in this action, Plaintiff was state prisoner confined at
Richland Correctional Institution (“RCT”). He brings this action against RCI employee
defendants Warden Harold May, healthcare administrator Doreen Burkhart, physician assistant
Daniel Hall, head doctor of the RCI medical department Dr. Grandson, nurse practitioner Opollo
Aduse, and Captain Adams (collectively “Defendants”). (Docket # 1). Plaintiff claims that
Defendants were negligent and violated his constitutional rights with respect his medical
treatment at RCI, and seeks $750,000.00 in damages. (See Docket # 1-1).

For the reasons that follow, this case is dismissed.

I. Background
Plaintiff alleges that Defendants were “negligent” and provided inadequate care by failing

to diagnose and treat a malignant tumor on his right kidney. Plaintiff experienced blood in his

 
 

urine and Defendants treated him for an infection with antibiotics on three separate occasions
rather than as a problem with his kidneys. (Docket # 1 at 4). When that treatment was
unsuccessful, Plaintiff was transported to the Ohio State University medical center for a CT scan
and diagnosis regarding the unresolved blood in his urine. The CT scan revealed a malignant
tumor on Plaintiff's right kidney and surgery was scheduled to remove tumor, which also
required removal of the kidney. Plaintiff claims that if Defendants had correctly diagnosed the
blood in his urine and had performed a CT scan years earlier, the cancer would have been
detected and he would not have lost his kidney to the tumor. (/d. at 5, 8-9).' Plaintiff
“disagreed” with Defendants’ diagnosis and treatment of his medical conditions with water pills,
high blood pressure medication, antibiotics, and Tylenol. (/d. at 7).
Il. Discussion

A. Standard of Review

Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364,
365 (1982), federal district courts are expressly required under 28 U.S.C. § 1915(e)(2)(B) to
screen all in forma pauperis actions and to dismiss before service any such action that the Court
determines is frivolous or malicious, fails to state a claim on which relief may be granted, seeks
monetary relief from a defendant who is immune from such relief, or lacks an arguable basis in
law or fact. In order to survive scrutiny under § 1915(e)(2)(B), a pro se complaint must set forth
sufficient factual matter, accepted as true, to state claim for relief that is plausible on its face. See

Hill v. Lappin, 630 F.3d 468, 471 (6th Cir. 2010) (holding that the dismissal standard articulated

 

I Plaintiff also alleges that Defendants failed to remove benign lipomas on his back and would not
provide him treatment for hepatitis C, both of which were resolved when he left RCI and entered
federal prison. (Docket # 1 at 6).

-2-

 
 

in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)
governs dismissals under 28 U.S.C. § 1915(e)(2)(B)). The factual allegations in the pleading
“must be enough to raise a right to relief above the speculative level ... on the assumption that all
the allegations in the complaint are true[.]” Twombly, 550 U.S. at 555 (citations omitted).

When reviewing a complaint, the Court must construe the pleading in the light most
favorable to the plaintiff. Bibbo v. Dean Witter Reynolds, Inc., 151 F.3d 559, 561 (6th Cir. 1998)
(citing Sistrunk v. City of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996)). That said, the courts
are not required to conjure unpleaded facts or construct claims against defendants on behalf of a
pro se plaintiff. See Grinter v. Knight, 532 F.3d 567, 577 (6th Cir. 2008) (citation omitted);
Beaudett v. City of Hampton, 775 F.2d 1274, 1277-78 (4th Cir. 1985).

B. Analysis

Plaintiff alleges that Defendants were negligent in the diagnosis and treatment of his
medical condition. Liberally construing the Complaint, Plaintiff is asserting a claim pursuant to
42 U.S.C. § 1983 that Defendants were deliberately indifferent to his medical care in violation of
the Eighth Amendment’s prohibition against cruel and unusual punishment. In order to state a §
1983 claim, Plaintiff must allege that a person acting under color of state law deprived him of his
rights, privileges, or immunities secured by the Constitution or the laws of the United States.

West v. Atkins, 487 U.S. 42, 48 (1988).

A § 1983 claim for deliberate indifference regarding a prisoner’s medical care consists of
an objective component and a subjective component, both of which must be satisfied. Farmer v.
Brennan, 511 U.S. 825, 834 (1994). The objective component requires the existence of a

“sufficiently serious” medical need. Jd. That is, “the inmate must show that he is incarcerated

-3-

 
 

under conditions posing a substantial risk of harm.” Jd. The subjective component requires an
inmate to show that prison officials have a sufficiently culpable state of mind in denying him
medical care. Jd. In order to satisfy this culpable state of mind, the prison official “must both be
aware of facts from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.” Jd. at 837.

Even with the benefit of liberal construction, Plaintiff fails to plausibly allege the
subjective component of a deliberate indifference claim, that is, that Defendants drew the
inference from the symptoms he presented that Plaintiff had a malignant tumor on his kidney and
were deliberately indifferent to that serious medical need. Plaintiff claims that Defendants
improperly diagnosed his symptoms and provided treatment that did not resolve his condition
before providing a CT scan which resulted in a cancer diagnosis and surgery to remove the
tumor. The Court cannot infer from these facts that Defendants were deliberately indifferent to
Plaintiff's serious medical needs — Defendants attempted to treat his condition and ultimately
sought testing and treatment outside RCI. Where a prisoner has received some medical attention
and the dispute is over the adequacy of the treatment, federal courts are generally reluctant to
second guess medical judgments and to constitutionalize claims which sound in state tort law.
Westlake v. Lucas, 537 F.2d 857, 860 n. 5. (6th Cir. 1976). To the extent Plaintiff is alleging a
negligence/medical malpractice claim against Defendants, such claims do not state a
constitutional violation. Estelle v. Gamble, 429 U.S. 97, 106 (1976) (“Medical malpractice does
not become a constitutional violation merely because the victim is a prisoner.”); see also Darrah
v. Krisher, 865 F.3d 361, 372 (6th Cir. 2017) (“As a general rule, a patient’s disagreement with

his physicians over the proper course of treatment alleges, at most, a medical-malpractice claim,

 
 

which is not cognizable under § 1983.”) (citations omitted). Plaintiff fails to allege facts from
which the Court may infer that Defendants were deliberately indifferent to his serious medical

need by failing to correctly diagnose and treat the tumor on his kidney.

Moreover, Plaintiff fails to allege any specific conduct against any of the named
defendants. Where a person is simply named as a defendant without a factual allegation of
specific misconduct, the complaint insufficient to state a plausible claim for relief. Gilmore v.
Corr. Corp. of Am., 92 F. App’x 188, 190 (6th Cir. 2004) (“Merely listing names in the caption
of the complaint and alleging constitutional violations in the body of the complaint is not enough
to sustain recovery under § 1983.”) (citing Flagg Bros. v. Brooks, 436 U.S. 149, 155-57 (1978)).
And to the extent that Plaintiff is claiming Warden May or other defendants are liable in their
supervisory capacity for the alleged deliberate indifference of RCI medical staff, a supervisory
official is not liable under § 1983 for the alleged unconstitutional conduct of subordinates in the
absence allegations that the supervisor encouraged the unconstitutional conduct or directly
participated in it. Combs v. Wilkinson, 315 F.3d 548, 558 (6th Cir. 2002) (citations omitted).
Plaintiff asserts no such allegations against any supervisory defendant, and “i]t is well-settled

that § 1983 liability will not be imposed solely on the basis of respondeat superior.” Id.

For all the foregoing reasons, Plaintiff fails to state a plausible § 1983 claim upon which
relief may be granted, and those claims are dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B). To
the extent that Plaintiff is asserting a state law claim for medical malpractice and/or medical
negligence, and having dismissed Plaintiff's federal claims, the Court declines to exercise
supplemental jurisdiction over Plaintiff's state law claims pursuant to 28 U.S.C. § 1367(c). See

Musson Theatrical Inc. v. Fed. Express Corp., 89 F.3d 1244, 1254 (6th Cir. 1996).

-5-

 
 

Ill. Conclusion

For the reasons stated herein, Plaintiffs federal claims are dismissed pursuant to 28
U.S.C. § 1915(e)(2)(B) for failure to state a claim upon which relief can be granted. Any state

law claims that Plaintiff may be asserting are dismissed without prejudice.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal from this decision

may not be taken in good faith.

IT IS SO ORDERED.

} i] |
| /, ifv i) | a qT
AMVaAd_ Ks [WA
DONALD C. NUGENT
United States District Judge

4
|

life Wy

 
      

 
